t c summary opinion united_states tax_court lee e seidel petitioner v commissioner of internal revenue respondent docket no 8003-03s filed date lee e seidel pro_se john w strate and rex lee for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for taxable_year in the notice_of_deficiency respondent increased petitioner’s gross_income by dollar_figure and reduced by dollar_figure the miscellaneous_itemized_deductions taken by petitioner the issue for decision is whether petitioner is taxable on one-half of the net distribution of dollar_figure made from his california water service company 401_k_plan pursuant to a marital settlement agreement dissolving his marriage to laura seidel ms seidel respondent’s computational adjustment of dollar_figure to petitioner’s claimed miscellaneous_itemized_deductions will be resolved by our holding on the issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioner resided in yuba city california on the date the petition was filed in this case petitioner married ms seidel on date during the marriage petitioner was employed by the california water service company cwsc petitioner’s employment with cwsc commenced in and continued beyond the dissolution of the marriage as an employee of cwsc petitioner was a participant in a tax-deferred savings_plan cwsc k sponsored by cwsc pursuant to sec_401 and k petitioner’s participation in the cwsc 401_k_plan began sometime between and prior to his marriage to ms seidel and continued during the marriage petitioner’s cwsc 401_k_plan consisted of a separate_property interest for contributions made prior to his marriage to ms seidel and a community_property interest for contributions made during his marriage to ms seidel the parties agree that the community_property interest in petitioner’s cwsc 401_k_plan totals dollar_figure petitioner and ms seidel each entered the marriage with separate_property interests ms seidel had her own house which was encumbered by a first mortgage petitioner had his own house which he had purchased petitioner’s house was encumbered by a first and second mortgage after their marriage petitioner moved into ms seidel’s house during the beginning years of their marriage petitioner and ms seidel took out a second mortgage on ms seidel’s house the proceeds of this second mortgage were used to pay off the second mortgage on petitioner’s house to pay off some of ms seidel’s debts and to purchase household assets petitioner and ms seidel separated on date during settlement negotiations to dissolve the marriage ms seidel was represented by an attorney robert fruitman mr fruitman petitioner was represented by his attorney francis l adams mr adams the marriage was dissolved by the superior court of california california superior court county of sutter on date with respect to the division of petitioner’s cwsc 401_k_plan ms seidel and petitioner agreed to a marital settlement agreement dated date and entered by the california superior court on date which provided the parties presently have a partial community interest dollar_figure in husband’ sec_401k and husband has a partial separate_property interest in hi sec_401k the parties agree that the sum of seventy seven thousand dollars and no dollar_figure shall be withdrawn from the 401k plan held in husband’s name husband will then deduct the federal and or state penalties and the federal and state taxes and any other taxes for early withdraw sic from that amount and from that remaining balance husband shall arrange for the payment of the two debts owed to first community financial services which are secured_by deeds of trust on wife’s home after those two debts are paid any balance of the proceeds shall be split equally between the parties any proceeds remaining in husband’ sec_401k plan shall be confirmed to husband as his sole and separate_property the marital settlement agreement was reviewed by lillick charles llp attorneys at law lillick charles and by the administrator of the cwsc 401_k_plan for whom lillick charles acted as counsel based upon this review the plan_administrator refused to comply with the marital settlement agreement because it did not constitute a qualified_domestic_relations_order qdro due to petitioner’s continuing employment the plan_administrator would not distribute the called for amount to petitioner mr fruitman and mr adams negotiated a second marital settlement agreement which incorporated a domestic_relations_order dro they submitted the proposed qdro with their respective party’s approval to lillick charles on date ms seidel expressly waived all spousal support in the marital settlement agreement lillick charles advised mr fruitman and mr adams on date that the proposed dro was satisfactory met the requirements of a qdro and that the plan_administrator would make the distribution pursuant to the qdro on date petitioner mr adams ms seidel and mr fruitman signed a stipulation and order with respect to the qdro this stipulation and order which was stamped endorsed filed date by the california superior court requested that the court issue an order as follows a completed qualified_domestic_relations_order will be prepared and submitted to the plan for approval and the plan will advise counsel of their approval prior to the signatures of the parties and their counsel and prior to the submission to the court the parties presently have a partial community interest dollar_figure in husband’ sec_401k and husband has a partial separate_property interest in hi sec_401k the parties agree that the sum of seventy seven thousand dollars and zero cents dollar_figure shall be withdrawn from the 401k plan in wife’s name as an alternate_payee and paid over to wife’s attorney the plan’s administrators will automatically withhold a portion of the federal and state tax obligation resulting from early withdrawal of the funds wife’s attorney will pay out of the remaining fund balance an amount sufficient to pay off the two debts owed to first community financial services in the approximate amount of dollar_figure which are secured_by a deed_of_trust on wife’s home the remaining fund balance shall be used to pay husband the sum of ten thousand dollars and zero cents dollar_figure any remaining balance shall belong to wife wife’s attorney shall accomplish all disbursements from the withdrawn funds within thirty days of receipt any proceeds remaining in husband’ sec_401k plan shall be confirmed to husband as his sole and separate_property the qdro issued by the california superior court on date was stamped endorsed filed this qdro stated in paragraph the ap alternate_payee account will be distributed upon receipt by the plan of an endorsed filed copy of this qualified_domestic_relations_order and an endorsed filed copy of the stipulation and order that concerns this qualified_domestic_relations_order unlike the stipulation and order filed date this qdro made no mention of the distribution of dollar_figure to petitioner or the distribution of funds to pay the debts secured_by the deed_of_trust however the qdro incorporated into its terms the stipulation and order ms seidel through her attorney as her agent received a net distribution of dollar_figure dollar_figure less federal and state taxes withheld of dollar_figure ms seidel also received a form 1099-r distributions from pensions annuities retirement or profit- sharing plans issued by new york life_insurance_company for taxable_year reflecting a taxable_distribution of dollar_figure upon receipt of this distribution ms seidel did not redeposit the funds into the cwsc 401_k_plan nor did she roll the funds over into any other qualified_plan within the 60-day grace period allowed by sec_402 on date ms seidel signed cashier’s checks as follows check no payee amount lee seidel first community financial service sec_1dollar_figure first community financial service sec_1dollar_figure dollar_figure 1these check payments made to first community financial services were made to pay off the principal balance of a second mortgage on petitioner’s house which was a liability assumed during petitioner and ms seidel’s marriage and as such was a joint liability and to pay off another unspecified joint liability however ms seidel reported only dollar_figure of the dollar_figure pension distribution on her federal_income_tax return this amount represents one-half of the net distribution from petitioner’s cwsc 401_k_plan in the notice_of_deficiency mailed to ms seidel respondent determined that she failed to report the additional dollar_figure distribution from new york life from petitioner’s cwsc 401_k_plan 1although a qualified_pension plan is exempt from taxation under sec_501 any amounts actually distributed from such a plan generally must be included in the distributee’s gross_income sec_402 in order to avoid the tax consequence of a plan distribution the distributee may roll over the amount of the distribution into another eligible_plan within days sec_402 although ms seidel reported one-half of the net distribution of dollar_figure or dollar_figure in gross_income on her federal_income_tax return she claimed the entire credit of dollar_figure for the federal_income_tax withheld on the dollar_figure distribution from petitioner’s cwsc 401_k_plan together with an itemized_deduction on schedule a of dollar_figure for the state_and_local_income_taxes withheld on the dollar_figure distribution petitioner did not report any part of the distribution from the cwsc 401_k_plan on his form_1040 u s individual_income_tax_return for taxable_year following the examination by the internal_revenue_service irs of petitioner’s and ms seidel’s federal_income_tax returns petitioner took the position that ms seidel should include the full amount of the distribution of dollar_figure in her income for and ms seidel took the position that petitioner should include one-half of the distribution in his income as a result respondent issued notices of deficiency to both petitioner and ms seidel to avoid the possibility of being in a whipsaw_position respondent determined that petitioner failed to report dollar_figure one-half of the net distribution in his income for and ms seidel was responsible for additional income in the amount of dollar_figure ms seidel filed a petition to this court at docket no in which she contested her liability as to the additional one-half of the net distribution which she did not report on her income_tax return from petitioner’s cwsc 401_k_plan ms seidel’s case and this case were tried separately on the court’s san francisco california trial session beginning on date on date we filed an opinion in ms seidel’s case seidel v commissioner tcmemo_2005_67 discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 taxability of sec_401 distribution pursuant to qdro as previously stated because petitioner took the position that ms seidel should include the full amount of the distribution in income and ms seidel took the position that petitioner should include one-half of the distribution in income respondent issued notices of deficiency to petitioner and ms seidel to avoid the possibility of being in a whipsaw_position thus respondent asserted that petitioner was responsible for including the unreported income in the amount of dollar_figure on his tax_return and respondent also asserted that ms seidel was responsible for including in income the amount of dollar_figure representing the difference between dollar_figure and the dollar_figure reported on her tax_return in the present circumstance respondent is caught in a potential whipsaw_position a whipsaw occurs when different taxpayers treat the same transaction involving the same items inconsistently thus creating the possibility that income could go untaxed or two unrelated parties could deduct the same expenses on their separate returns in such circumstances respondent is fully entitled to defend against inconsistent results by determining in notices of deficiency that both parties to the transaction are liable for the deficiency estate of dooley v commissioner tcmemo_1992_557 moore v commissioner tcmemo_1989_306 respondent in the notice_of_deficiency determined that petitioner is responsible for including the unreported income from the cwsc 401_k_plan distribution in the amount of dollar_figure however at trial respondent conceded that petitioner should be liable for tax on the following portions of the qdro distribution petitioner’s receipt of a cash payment in the amount of dollar_figure from ms seidel after her attorney received the distribution pursuant to the qdro and petitioner’s portion of the debts to first community financial services in the amount of dollar_figure which were paid off by the proceeds received from the distribution pursuant to the qdro respondent relies on the reasoning put forth by this court in 97_tc_51 to support this contention respondent is basically using ms seidel’s arguments relying on community_property principles and beneficial recipient as put forth in the companion case to this case in seidel v commissioner tcmemo_2005_67 to support his argument that petitioner is responsible for the above portions of the cwsc 401_k_plan distribution to ms seidel as previously stated respondent contends that petitioner should be liable for one-half of the qdro distribution due to the community_property law of california or due to the beneficial receipt of the proceeds by petitioner generally under sec_402 a distribution from a qualified_retirement_plan is taxed to the distributee sec_402 provides in part except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities under sec_402 the general_rule is that a distribution from an exempt employees’ trust under a tax-qualified employees’ plan is taxed to the distributee under sec_72 which generally provides for current taxation of distributions as ordinary_income the code does not define the word distributee as used in sec_402 neither do the regulations the court has concluded that a distributee of a distribution under a plan ordinarily is the participant or beneficiary who under the plan is entitled to receive the distribution see darby v commissioner supra pincite estate of machat v commissioner tcmemo_1998_154 smith v commissioner tcmemo_1996_292 sec_402 however provides an exception to this general_rule sec_402 provides that an alternate_payee who is the spouse or former spouse of the plan participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 therefore a distribution made to such an alternate_payee under a qdro will be taxable to the alternate_payee and not to the plan participant because sec_402 treats the alternate_payee as the distributee the retirement_equity_act_of_1984 rea publaw_98_397 sec b 98_stat_1445 added sec_414 which defines a qdro sec_414 provides in pertinent part the following sec_414 qualified_domestic_relations_order defined -- for purposes of this subsection and sec_401 -- in general -- a qualified_domestic_relations_order --the term qualified_domestic_relations_order means a domestic relations order-- i which creates or recognizes the existence of an alternate payee’s right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan and ii with respect to which the requirements of paragraphs and are met b domestic_relations_order --the term domestic_relations_order means any judgment decree or order including approval of a property settlement agreement which-- i relates to the provision of child_support alimony payments or marital property rights to a spouse former spouse child or other dependent of a participant and ii is made pursuant to a state domestic relations law including a community_property law prior to the enactment of the retirement equity act some courts had held that state law domestic support orders assigning or attaching pension benefits were preempted by erisa’s spendthrift provision s rept pincite 1984_2_cb_447 recognizing conflicting decisions congress’ primary intent in recognizing the qdro exception was to clarify that these domestic support obligations did not fall within the scope of erisa preemption see 486_us_825 the parties are in agreement that petitioner’s cwsc 401_k_plan meets the requirements of sec_401 that being so distributions from the cwsc 401_k_plan are governed by sec_402 respondent relies on 101_tc_489 in arguing that the funds distributed through the qdro remained community_property and should be taxed as an indirect distribution interpreting darby v commissioner supra the court in powell v commissioner supra pincite stated that an owner was not necessarily a distributee and that darby specifically observed that its statement that a ‘distributee’ had to be a participant or beneficiary was not an exclusive definition of that word applying the law as modified by rea the court in powell found that the plan participant’s former spouse was the distributee and thereby taxable on her share of the pension benefits id the qdro incorporated by its own terms the stipulation and order filed date the qdro also included a calculation of the community_property interest in petitioner’s cwsc 401_k_plan and the stipulation and order provided for the division of such community_property interest the terms of the stipulation and order governed ms seidel’s actions and those of her attorney as to the proceeds received through the distribution from petitioner’s cwsc 401_k_plan the stipulation and order required ms seidel’s attorney to pay out of the fund so distributed within days of its receipt by him two liabilities owed jointly by ms seidel and petitioner to first community financial services and to pay to petitioner dollar_figure in fact ms seidel’s attorney made these payments and ms seidel never actually received the proceeds that went to fulfill these obligations based on the particular facts of this case we find that under the present qdro which by its terms incorporated the stipulation and order filed date ms seidel was alternate_payee of only a portion of the distribution ie dollar_figure see seidel v commissioner tcmemo_2005_67 the remainder of dollar_figure is attributable to petitioner as beneficiary and distributee and it consists of dollar_figure which is one-half of the two joint liabilities paid off by the proceeds of the cwsc k distribution plus the dollar_figure check given to petitioner from the proceeds of the cwsc k distribution in compliance with the stipulation and order therefore we hold that petitioner is liable for the tax on the indirect distribution which he received in the amount of dollar_figure we note that petitioner’s distribution from his cwsc 401_k_plan is not one-half of the total community_property interest in such plan we assume such division was a result of negotiations during the dissolution of petitioner’s and ms seidel’s marriage as stated in powell v commissioner supra pincite our conclusion is not affected by the fact that initially the entire distribution was made to ms seidel we think she received the distribution on behalf of the community and that her later payment to petitioner by way of cash and relief of joint liabilities was a transfer to him of funds that at all times belonged to him respondent’s computational adjustment to petitioner’s claimed miscellaneous_itemized_deductions will be decided by our holding on the issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
